                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 AMERICAN GENERAL LIFE
 INSURANCE COMPANY,

        Plaintiff,

 v.

 BRITTANY BROWN,
 KASEY BROWN,                                         Case No. 3:20-cv-00394-FDW-DSC
 JADEN CHUNN,
 CHARLES J. BROWN,
 CAROLINA FUNERAL SERVICE &
 CREMATION CENTER LLC, and
 EXPRESS FUNERAL FUNDING LLC,

        Defendants.


                     ORDER GRANTING MOTION TO DEPOSIT FUNDS

       This is an action to determine the proper beneficiary of the death benefit payable under

American General Life Insurance Company Policy 6180022485 issued to the late Kathy Brown

(the “Policy”). Plaintiff American General Life Insurance Company (“American General”) filed

an Interpleader Complaint against the Competing Claimants to the Policy death benefit.

       American General has filed a Motion to Deposit Funds with the Clerk of the United States

District Court for the Western District of North Carolina. The sum to be deposited with this Court

is $2,901.55, plus accrued interest. This Sum represents the policy benefit payable under

American General Life Insurance Company Policy 6180022485 issued to the late Kathy Brown.

       WHEREFORE good cause appearing, the Court hereby ORDERS as follows:

       1.      American General’s Motion to Deposit Funds is GRANTED.




                                    1
      Case 3:20-cv-00394-FDW-DSC Document 14 Filed 09/15/20 Page 1 of 2
       2.      American General is authorized to deposit the sum of $2,901.55, plus accrued

interest, with the Clerk of the United States District Court for the Western District of North

Carolina.

       3.      The Clerk of the Court shall deposit the sum of $2,901.55, plus accrued interest

in the Disputed Ownership Funds (“DOF”) account established within CRIS according to LCvR

67.1(d)(2) until such time as the Court enters its order directing disbursement and distribution of

these funds.

       SO ORDERED.

                                   Signed: September 15, 2020




                                    2
      Case 3:20-cv-00394-FDW-DSC Document 14 Filed 09/15/20 Page 2 of 2
